DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-12 and 15-19 are pending.
Claims 1, 12, and 15 are amended.
Claims 13-14 are cancelled.
Response to Arguments
Applicant’s arguments, see page 5, filed 07/25/2022, with respect to the specification objection have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s arguments.
Applicant’s arguments, see page 5-6, filed 07/25/2022, with respect to the 102 rejection have been fully considered and are persuasive. The 102 rejection has been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eppendorf AG DE202016000554 (hereinafter “Eppendorf”) discloses a disposable connection device (10) for insertion into a connection opening of a top plate of a bioreactor and / or into a connection opening of a bag bioreactor, having a plurality of passages (102) and a fastening section (110), characterized in that the disposable connection device (10) is formed in one piece and made of plastic and the attachment portion (110) on an outer peripheral surface (112) has a fastening structure (114) for fixing the disposable connection device (10) in the connection opening. (Fig 1-6, Paragraph 0081-0105)
However, Eppendorf fails to disclose a first mount for a first sensor unit arranged in the front housing segment; and a second mount for a second sensor unit arranged in the front housing segment, wherein the first and second sensor units are configured to simultaneously determine different parameters from one another and/or different analytes from one another.
Rao US20020025547 discloses non-invasive optical chemical sensing technology wherein an optical excitation source excites an optical chemical sensor. The optical chemical sensor then emits luminescence or absorbs light which is measured by a detector. The luminescence emitted from the chemical sensor or the amount of light absorbed by the chemical sensor is related to the concentration of an analyte, such as oxygen. If the luminescence emitted changes, or if the amount of light absorbed changes, then the concentration of the analyte has changed. Using such a system to measure and adjust multiple parameters at one time allows one to efficiently and cost-effectively determine optimal conditions for a given cell type and/or cell environment, for example. By combining cell cultivation with optical chemical sensing technology, cultivation can be successfully and rapidly performed, controlled and monitored in small volumes in an automated, parallel fashion at less expense than current bioprocess techniques. (Fig 1-12, 0044-0135)
However, Rao fails to disclose a first mount for a first sensor unit arranged in the front housing segment; and a second mount for a second sensor unit arranged in the front housing segment, wherein the first and second sensor units are configured to simultaneously determine different parameters from one another and/or different analytes from one another.
Prior arts such as Eppendorf and Rao made available do not teach, or fairly suggest, a first mount for a first sensor unit arranged in the front housing segment; and a second mount for a second sensor unit arranged in the front housing segment, wherein the first and second sensor units are configured to simultaneously determine different parameters from one another and/or different analytes from one another.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-12 and 15-19 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855